Citation Nr: 9910318	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
August 1987, and from November 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  A notice of disagreement as to that 
decision was received in November 1995, a statement of the 
case was issued in November 1995, and a substantive appeal 
was received in December 1995.  The appellant's substantive 
appeal also indicated a request for a Travel Board hearing at 
the RO.  A memo in the claims file indicates the appellant's 
representative informed the RO in March 1996 the appellant 
wished only a hearing before a Hearing Officer at the RO.  
The veteran testified at a hearing at the RO in May 1996.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
August [redacted], 1992, of acute cardio respiratory failure, 
due to or as a consequence of severe aspiration pneumonia, 
due to or as a consequence of chronic hepatic dysfunction 
secondary to ETOH years.  

2.  At the time of the veteran's death, service connection 
had not been established for any disabilities.

3.  There is no medical evidence of a nexus between the cause 
of the veteran's death and any injury or disease related to 
the veteran's military service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Carbino v. 
Gober, 10 Vet.App. 507, 509 (1997).

2.  The criteria for entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 5107 
(West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Service connection may be granted for a disability which is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence for cardiovascular-renal disease 
(including hypertension) will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for the cause of a 
veteran's death when a service connected disability either 
caused or contributed to death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
further indicated that in order for a service connection 
claim for the cause of the veteran's death to be well-
grounded, there must be competent evidence:  i) of current 
disability, fulfilled by the condition that caused the 
veteran's death (a medical diagnosis); ii) of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The Board emphasizes, however, that the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In the present case, the veteran's death certificate lists 
the cause of death as acute cardio respiratory failure, due 
to or as a consequence of severe aspiration pneumonia, due to 
or as a consequence of chronic hepatic dysfunction secondary 
to ETOH years.  However, as noted above, to well-ground the 
claim there must still be competent evidence of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and competent evidence of a nexus between 
that inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  After reviewing the totality of the evidence, 
the Board is unable to find that the claim is well-grounded.  

It is clear from the record that the underlying cause of the 
veteran's death was alcohol abuse.  In this regard, service 
medical records document a history of blackouts, arrests, 
morning drinking, and an inability to stop drinking alcohol.  
The repeated assessment was alcohol abuse.  Post-service 
medical records show continued problems with alcohol use, and 
the veteran's August 1992 terminal hospitalization report 
essentially paints a picture of an individual who was brought 
to the hospital by a family member after he "fell out" in a 
park two days before and possibly aspirated.  Complaints 
included shortness of breath, chest congestion, and general 
weakness for the previous three days.  He was noted to be 
very lethargic, ashen, nailsbeds cyanotic, and skin cool and 
moist.  A radiology report revealed increased bilateral 
pulmonary edema or infiltrate.  A consultation report 
indicated that a chest X-ray revealed massive pneumonia 
involving both sides, the veteran was running a very high 
temperature, he was very hypotensive, and had low blood 
pressure.  The initial clinical impression was bilateral 
pneumonia, probably aspiration; respiratory failure with 
severe hypoxemia; possible adult respiratory distress 
syndrome; alcoholic and alcohol abuse; sepsis with septic 
shock.  

The appellant's claim was filed in November 1992.  With 
respect to claims filed after October 31, 1990, 38 U.S.C. 
§ 105(a), as amended by section 8052(a)(1) of the Omnibus 
Budget Reconciliation Act of 1990 and implemented by 38 
C.F.R. § 3.1(m), precludes, for purposes of all VA benefits, 
a finding that an injury or disease that was a result of a 
person's own alcohol or drug abuse was incurred or aggravated 
in line of duty.  However, it appears that for purposes other 
than disability compensation, the amendments made by 802 do 
not preclude eligibility based on a disability, or death 
resulting from such a disability, secondarily service 
connected under 38 C.F.R. § 3.310 as proximately due to or 
the result of a service-connected disability.  See generally 
VAOPGCPREC 2-97 (Jan. 1997); 62 Fed. Reg. 15,565 (1997); 
VAOPGCPREC 2-98 (Feb. 1998). 

With regard to the possibility that the causes of death were 
not due to alcohol abuse or were secondarily due to service-
connected disability, the appellant has offered various 
contentions to the effect that the veteran developed 
hypertension during service, that he had a psychiatric 
disability related to service and that he was misdiagnosed 
during service.  However, the Board is unable to find any 
competent evidence to support a finding that any such claimed 
disabilities played a role in his death to begin with.  It is 
clear that the underlying alcohol abuse for a period of years 
led to a collapse of vital body systems which resulted in 
death.  There is no indication in the final hospital report 
that any hypertension, psychiatric disability or any disorder 
other than alcohol abuse played any primary or contributory 
role in causing his death.  In other words, even assuming for 
the sake of argument that the appellant's assertions 
regarding other disorders related to service are true, the 
end result is that there is no competent evidence that any 
such claimed disorders played any role in the veteran's 
death.  Further, there is no medical evidence suggesting that 
any of the causes of death were related to any service-
connected disability on a secondary basis. 

The Board notes here that service medical records do reveal 
evidence of elevated blood pressure readings, mild 
hypertension, and use of clonidine, but all appear to be 
related to the veteran's alcohol abuse.  Further, while 
situational anxiety (personal problems at home), agitated 
depression (noted to be secondary to chronic alcohol use), a 
high corpuscular volume (noted to be consistent with chronic 
alcoholism), and a sinus tachycardia (noted to be secondary 
to chronic alcohol abuse) are also noted, they too have been 
attributed by the various inservice medical personnel to be 
attributable to chronic alcohol abuse.  As noted above, these 
disabilities may not be service connected because they have 
been noted to be the direct result of alcohol abuse.  Thus, 
while the direct cause of death was acute cardio respiratory 
failure, there has been no medical evidence presented linking 
any cardio respiratory disorder to the veteran's military 
service, or any incident of that service, including the 
elevated blood pressure readings, mild hypertension, 
situational anxiety, agitated depression, a high corpuscular 
volume, or a sinus tachycardia noted above.  A consequential 
cause of the veteran's death was also shown on the death 
certificate as due to or as a consequence of severe 
aspiration pneumonia.  As noted above, there is no evidence 
in the veteran's service medical records of the diagnosis of 
this disorder or any other respiratory disorder, nor is there 
any medical evidence linking any such disorder to his 
military service.  The final consequential cause of death, 
chronic hepatic dysfunction, is attributed on the death 
certificate to years of alcohol use.

The Board acknowledges the appellant's assertions regarding a 
link between the cause of the veteran's death and his 
military service.  However, as noted earlier, it is not shown 
that the appellant is competent to render opinions as to 
medical causation.  See Carbino, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As no medical evidence 
has been presented suggesting that a service-connected 
disability caused, hastened, or materially or substantially 
contributed to the death of the veteran, the appellant's 
claim must be denied as not well-grounded.

II.  Dependents' Educational Assistance under Chapter 35

An allowance under Chapter 35, Title 38, United States Code, 
for dependents' educational assistance, may be paid to a 
child of a veteran who died of a service-connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  As 
service connection for the cause of the veteran's death has 
been denied above, it follows that this benefit may not be 
granted.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


